Citation Nr: 1513920	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  11-23 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1971 to March 1973, with an additional unverified period of service prior to 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2015, proper notice was sent to the Veteran regarding his travel Board hearing scheduled for February 2015.  The same month, the Veteran confirmed that he would attend the hearing.  However, the Veteran did not appear for the hearing and did not provide a reason for his failure to appear.  Thus, his request for a hearing before the Board is considered withdrawn.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, on his September 2009 VA Form 21-526, the Veteran indicated that he injured his back in 1970 when he fell into a ditch during a rocket attack.  He also indicated that he has been treated for back problems post-service.  See February 2009 Informal Claim.

The Veteran was not afforded a VA examination in connection with his claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the above facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine whether the Veteran's back disability was incurred in service.  

Second, on his October 2009 Notice of Disagreement, the Veteran indicated that his service treatment records from July 1969 to June 1971 were not reviewed.  The Veteran's DD 214 form of record indicates that he had service from June 1971 to March 1973 and other service of one year and nine months.  There is no DD 214 form or service treatment records for the period of July 1969 to June 1971.  However, there is a certificate of appreciation which references the Veteran's service from September 1969 to March 1973 and an honorable discharge certificate, dated in June 1971.  As the Veteran's service treatment and personnel records may be incomplete, the Board finds that a remand is necessary to obtain any missing records.  

Third, the Veteran indicated that he received treatment for his back disability from Dr. Campbell in Americus, Georgia.  See September 2009 VA Form 21-526.  There are no records from Dr. Campbell of record.  Accordingly, as there are missing private records, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Fourth, on the Veteran's February 2009 informal claim, he indicated that he received treatment at the Albany VA Outpatient center.  The only records from a VA facility pertain to the Veteran's psychiatric/mental health treatment.  On remand, the Veteran complete medical record from the Albany VA outpatient center should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims file all pertinent VA medical records, including those from VA Outpatient Center in Albany, Georgia.  See February 2009 Informal Claim.  

2.  Contact the Veteran and request that he provide or authorize the release of records from Dr. Campbell as well as any other records, not already of record, that are relevant to the claim.  See September 2009 VA Form 21-526.  

All attempts to secure the above-referenced evidence must be documented in the claims file.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  Take appropriate steps to obtain the Veteran's service treatment and personnel records for any period of service prior to June 1971.  See Veteran's October 2009 Notice of Disagreement; see also Veteran's personnel records which show service in September 1969 and a June 1971 honorable discharge.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit any such records in his possession directly to VA.

4.  Then, schedule the Veteran for an appropriate VA examination.  The examiner should be provided with the Veteran's electronic claims file and a copy of this remand.  All appropriate testing should be conducted.  The examiner should provide a medical opinion that addresses the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability began in or is related to service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's credible lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently back disorder.  

5.  After any outstanding records are received and associated with the electronic claims file, readjudicate the claims.  If the issue remains denied, the Veteran should be provided with a Supplemental Statement of the Case as to the issue, and afforded a reasonable period of time within which to respond thereto.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

